PER CURIAM:
Gregory A. Richardson appeals the district court’s order dismissing without prejudice his complaint filed in his 42 U.S.C. § 1983 (2000) for failure to pay his filing fee, and the order denying his motion to reconsider under Fed.R.CivJP. 60(b). We have reviewed the orders and record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Richardson v. Sisk, No. 3:07-cv00488-REP (E.D. Va. Oct. 26, 2007; Apr. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.